USCA4 Appeal: 21-6516      Doc: 29         Filed: 10/14/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6516


        DAVID JOSEPH ANNARELLI,

                            Petitioner - Appellant,

                     v.

        HAROLD W. CLARKE, Director, Virginia Dep’t of Corr.,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Elizabeth Kay Dillon, District Judge. (7:20-cv-00025-EKD-JCH)


        Submitted: September 16, 2022                                 Decided: October 14, 2022


        Before GREGORY, Chief Judge, QUATTLEBAUM, Circuit Judge, and FLOYD, Senior
        Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        David Joseph Annarelli, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6516      Doc: 29         Filed: 10/14/2022     Pg: 2 of 2




        PER CURIAM:

               David Joseph Annarelli seeks to appeal the district court’s order denying relief on

        his 28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the petition states a debatable claim of the denial of a constitutional

        right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

        U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Annarelli has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We deny Annarelli’s motions for injunctive relief, discovery, and

        appointment of counsel. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       DISMISSED




                                                     2